DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the Examiner.

Claim Status
Per correspondence received on 5/04/2021, claims 9 and 13 were amended. Claims 1-8, 10-12, and 16 were canceled. No new claims were added. Therefore, claims 9, 13-15 and 17 are pending for examination.

REASONS FOR ALLOWANCE

Claim 9 and claim 13 along with respective dependent claims are allowed.

The following is an Examiner’s statement of reasons for allowance:
The prior art does not disclose a method of indicating position of a blade of a switch including sensing, via a second sensor, a position of a second blade; outputting a third signal indicative of the position of the second blade; receiving, via the communicator, the third signal indicative of the position of the second blade. outputting, via the communicator, a fourth signal indicative of the position of the second blade; receiving, via the collector, the fourth signal 
While some of the claimed limitations are found at least individually in the prior art, there was no reference found or reasonable combination of references sufficient to meet the claimed invention as a whole. 

Conclusion                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                   

						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684